 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
       ADORTHUS CHERRY,                                    Case No. 1:18-cv-01268-LJO-EPG
10
                               Plaintiff,                  ORDER REJECTING STIPULATED
11                                                         PROTECTIVE ORDER
               v.
12                                                         (ECF No. 28)
       JAMES “DERRICK” TYLER, et al.,
13
                               Defendants.
14
15
16
17          On August 13, 2019, the parties filed a stipulated protective order. (ECF No. 28.) The
18   Court rejects the stipulated protected order without prejudice.
19          “The court may, for good cause, issue an order to protect a party or person from
20   annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c).
21   However, “[i]n the federal judicial system trial and pretrial proceedings are ordinarily to be
22   conducted in public.” Olympic Ref. Co. v. Carter, 332 F.2d 260, 264 (9th Cir. 1964) (“The
23   purpose of the federal discovery rules, as pointed out in Hickman v. Taylor, 329 U.S. 495, 501,
24   67 S.Ct. 385, 91 L.Ed. 451, is to force a full disclosure.”) “As a general rule, the public is
25   permitted ‘access to litigation documents and information produced during discovery.’” In re
26   Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (quoting
27   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir.2002) and citing San Jose Mercury
28   News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir.1999) (“It is well-established that



                                                       1
 1   the fruits of pretrial discovery are, in the absence of a court order to the contrary, presumptively
 2   public.”)).
 3           Eastern District of California Local Rule 141.1 governs the entry of orders protecting
 4   confidential information in this District and provides that “All information provided to the Court
 5   in a specific action is presumptively public… Confidential information exchanged through
 6   discovery, contained in documents to be filed in an action, or presented at a hearing or trial
 7   otherwise may be protected by seeking a protective order as described herein.” Local Rule
 8   141.1(a)(1). Part (c) of Rule 141.1 contains the requirements for a proposed protective order:
 9
             (c) Requirements of a Proposed Protective Order. All stipulations and motions
10           seeking the entry of a protective order shall be accompanied by a proposed form
             of order. Every proposed protective order shall contain the following provisions:
11
                    (1) A description of the types of information eligible for protection under
12                  the order, with the description provided in general terms sufficient to
                    reveal the nature of the information (e.g., customer list, formula for soda,
13                  diary of a troubled child);
14
                    (2) A showing of particularized need for protection as to each category of
15                  information proposed to be covered by the order; and

16                  (3) A showing as to why the need for protection should be addressed by a
                    court order, as opposed to a private agreement between or among the
17                  parties.

18   Local Rule 141.1(c).
19           The stipulated protective order submitted by the parties for Court approval (ECF No. 28)
20   is rejected because it fails to comply with Local Rule 141.1(c). However, the parties are granted
21   leave to re-submit a compliant stipulated protective order for Court approval.
22
23   IT IS SO ORDERED.
24
         Dated:    August 14, 2019                              /s/
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                       2
